Case 2:20-cv-11345-TGB-DRG ECF No. 21, PageID.224 Filed 02/23/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBERT M-G MCCOY,                                  2:20-CV-11345

                  Plaintiff,             ORDER DENYING MOTIONS
                                           TO RECONSIDER AND
      v.                                  AMEND COMPLAINT (ECF
                                          NOS. 15 AND 16) WITHOUT
DONALD SMITH, ET AL.,
                                                 PREJUDICE
                  Defendant.


     Before the Court is Plaintiff’s motion for reconsideration (ECF No.
15) and motion to amend his complaint (ECF No. 16). On July 22, 2020,

the Court issued an order partially dismissing his civil rights complaint

and allowing the case to continue as to the remaining Defendants. ECF
No. 9. Shortly after, the Court stayed the case and referred Plaintiff to

the Pro Se Prisoner Early Mediation Program. ECF No. 14. For several

months, the Pro Se Early Mediation Program experienced delays due to

disruptions caused by the pandemic. Magistrate Judge Morris

subsequently issued an order setting a pro se prisoner early mediation

conference for March 2, 2021. ECF No. 20. As a result, while the case is

in early mediation, the pending motions are denied without prejudice.
Dated: February 23, 2021       s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     1
Case 2:20-cv-11345-TGB-DRG ECF No. 21, PageID.225 Filed 02/23/21 Page 2 of 2




                                     2
